Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of SEQ ID NOs:51 and 52 in the reply filed on 11/03/2020 is acknowledged. The traversal is on the ground(s) that there is burden in examining SEQ ID NOs: 51 and 52 together. This is found persuasive because they are partner polypeptide and polynucleotide. 

Claim Status
	Claims 1, 3, and 6-42 are pending.
	Claims 1, 3, and 6-42 are examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the limitation "The method of claim 5." There is insufficient antecedent basis for this limitation in the claim because claim 5 is canceled.

Lack of Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, and 6-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are broadly drawn to a cell proliferation factor having the motifs recited in claims 1 and 38-42. These motifs are a total of 157 amino acids residues (Figure 4 is also informative). 
The claimed genus includes any cell proliferation factor having the motifs set forth in the above-mentioned claims regardless of its other structures or the specific type of cell proliferation factor. It is noted that the recited motifs are motifs that are common to babyboom cell proliferation factors and not generic to all cell proliferation factors. The 157 require residues make up a minority of residues present in babyboom proteins. For example, the instant SEQ ID NO: 2 which is a babyboom protein from maize has 709 amino acids. This means that polypeptides with less than 23% identity to SEQ ID NO:2 are within the broad scope of the claims and the protein need not even have the same function as SEQ ID NO:2. Still further, there are no real limits on the size of the cell proliferation factor as long as it is at least 157 amino acids residues in length.   

These descriptions are insufficient, because it fails to describe the broad scope of any cell proliferation factor having the required 157 amino acid residues. The claims do require that the motifs be present in a certain order but have no requirement as to how the motifs are spaced throughout the polypeptide. Further, while these residues are common to babyboom polypeptides, they are not shown to be sufficient for babyboom or even cell proliferation activity.     
Given the broad scope of the claimed genus, the lack of working examples and the failure to describe the structures required to confer the claimed function, one of skill in the art would not have recognized that Applicant was in possession of the claimed genus at the time of filing.
The Federal Circuit has clarified the application of the written description requirement.  The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.”  University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  The court also concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  Id.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed 
Finally, the court held:

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.
	See also MPEP section 2163, page 174 of chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 

	[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

	See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Given the claim breadth and lack of description as discussed above, the specification fails to provide an adequate written description of the genus of sequences as broadly claimed.  Given the lack of written description of the claimed genus of sequences, any method of using them, such as transforming plant cells and plants therewith, and the resultant products including the claimed transformed plant cells and plants containing the genus of sequences, would also be inadequately described.  Accordingly, one skilled in the art would not have recognized Applicant to have been in possession of the claimed invention at the time of filing.  See the Written Description .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 6-8, 12-16, 20-26, 28-32, and 34-37 are rejected under 35 U.S.C. 102(b) as being anticipated by Gordon-Kamm et al (US 2005/0257289 Al).
Gordon-Kamm et al teach a system that is useful in providing a temporary burst of babyboom activity (which they refer to as ODP2) and Wuschel activity to produce double haploid germplasm from maize inbred line (See Example 16 p 29-30). Gordon-Kamm et al also teach SEQ ID NO: 2 which is a babyboom/ODP2 polypeptide which comprises all the motifs required included the claimed variants of SEQ ID NOs:3-8 and SEQ ID NOs:9 and 12 (See sequence below where the motifs are underlined). They disclose that the invention is useful in monocots and dicots (Paragraph 0072).
Gordon-Kamm et al teach this method of producing double haploid maize germplasm using a T-DNA construct which comprises several genes including the ODP2 transcription factor (a babyboom cell proliferation factor) and the Cre site-specific recombinase which is under control of the Lec1 embryo specific promoter, wherein the construct is flanked by loxp recombination sites (first and second recombination site 
Note that some claims require “identifying” cells comprising the modified target site and regenerating a plant having modified target sites. In the above described system of making haploid maize plants, the target site is modified when ODP2 is excised prior to regeneration of the plant. In this method, plant cells with modified target sites were selected for, because upon excision of the babyboom cell proliferation factor, the plant cells then are amenable to regeneration into a plant. It should also be noted that when the ODP2 is excised the activity of ODP2 is decreased in the plant cell prior to regeneration. Further, “identifying” is a cognitive step, and because it is only a cognitive step, it is not an active method step and is therefore given little patentable weight. 

Examiner note:  Although Gordon-Kamm is one of the inventors of the instant application, the instant application is not rejected for double patenting, because the claims of the issued patent (US 7579529 B2) that is associated with the PG-pub above do not overlap with the currently claimed invention.






SEQ ID NO:2 of Gordon-Kamm et al (US 2005/0257289 Al) 

Met Ala Thr Val Asn Asn Trp Leu Ala Phe Ser Leu Ser Pro Gln Glu
       1               5                  10                  15
      Leu Pro Pro Ser Gln Thr Thr Asp Ser Thr Leu Ile Ser Ala Ala Thr
                  20                  25                  30
      Ala Asp His Val Ser Gly Asp Val Cys Phe Asn Ile Pro Gln Asp Trp
              35                  40                  45
      Ser Met Arg Gly Ser Glu Leu Ser Ala Leu Val Ala Glu Pro Lys Leu
          50                  55                  60
      Glu Asp Phe Leu Gly Gly Ile Ser Phe Ser Glu Gln His His Lys Ala
      65                  70                  75                  80
      Asn Cys Asn Met Ile Pro Ser Thr Ser Ser Thr Val Cys Tyr Ala Ser
                      85                  90                  95
      Ser Gly Ala Ser Thr Gly Tyr His His Gln Leu Tyr His Gln Pro Thr
                  100                 105                 110
      Ser Ser Ala Leu His Phe Ala Asp Ser Val Met Val Ala Ser Ser Ala
              115                 120                 125
      Gly Val His Asp Gly Gly Ala Met Leu Ser Ala Ala Ala Ala Asn Gly
          130                 135                 140
      Val Ala Gly Ala Ala Ser Ala Asn Gly Gly Gly Ile Gly Leu Ser Met
      145                 150                 155                 160
      Ile Lys Asn Trp Leu Arg Ser Gln Pro Ala Pro Met Gln Pro Arg Val
                      165                 170                 175
      Ala Ala Ala Glu Gly Ala Gln Gly Leu Ser Leu Ser Met Asn Met Ala
                  180                 185                 190
      Gly Thr Thr Gln Gly Ala Ala Gly Met Pro Leu Leu Ala Gly Glu Arg
              195                 200                 205
      Ala Arg Ala Pro Glu Ser Val Ser Thr Ser Ala Gln Gly Gly Ala Val
          210                 215                 220
      Val Val Thr Ala Pro Lys Glu Asp Ser Gly Gly Ser Gly Val Ala Gly
      225                 230                 235                 240
      Ala Leu Val Ala Val Ser Thr Asp Thr Gly Gly Ser Gly Gly Ala Ser
                      245                 250                 255
      Ala Asp Asn Thr Ala Arg Lys Thr Val Asp Thr Phe Gly Gln Arg Thr
                  260                 265                 270
      Ser Ile Tyr Arg Gly Val Thr Arg His Arg Trp Thr Gly Arg Tyr Glu
              275                 280                 285
      Ala His Leu Trp Asp Asn Ser Cys Arg Arg Glu Gly Gln Thr Arg Lys
          290                 295                 300
      Gly Arg Gln Val Tyr Leu Gly Gly Tyr Asp Lys Glu Glu Lys Ala Ala
      305                 310                 315                 320
      Arg Ala Tyr Asp Leu Ala Ala Leu Lys Tyr Trp Gly Ala Thr Thr Thr
                      325                 330                 335
      Thr Asn Phe Pro Val Ser Asn Tyr Glu Lys Glu Leu Glu Asp Met Lys
                  340                 345                 350
      His Met Thr Arg Gln Glu Phe Val Ala Ser Leu Arg Arg Lys Ser Ser
              355                 360                 365
      Gly Phe Ser Arg Gly Ala Ser Ile Tyr Arg Gly Val Thr Arg His His
          370                 375                 380
      Gln His Gly Arg Trp Gln Ala Arg Ile Gly Arg Val Ala Gly Asn Lys
      385                 390                 395                 400
      Asp Leu Tyr Leu Gly Thr Phe Ser Thr Gln Glu Glu Ala Ala Glu Ala
                      405                 410                 415
      Tyr Asp Ile Ala Ala Ile Lys Phe Arg Gly Leu Asn Ala Val Thr Asn
                  420                 425                 430
Phe Asp Met Ser Arg Tyr Asp Val Lys Ser Ile Leu Asp Ser Ser Ala
              435                 440                 445
      Leu Pro Ile Gly Ser Ala Ala Lys Arg Leu Lys Glu Ala Glu Ala Ala
          450                 455                 460
      Ala Ser Ala Gln His His His Ala Gly Val Val Ser Tyr Asp Val Gly
      465                 470                 475                 480
      Arg Ile Ala Ser Gln Leu Gly Asp Gly Gly Ala Leu Ala Ala Ala Tyr
                      485                 490                 495
      Gly Ala His Tyr His Gly Ala Ala Trp Pro Thr Ile Ala Phe Gln Pro
                  500                 505                 510
      Gly Ala Ala Ser Thr Gly Leu Tyr His Pro Tyr Ala Gln Gln Pro Met
              515                 520                 525
      Arg Gly Gly Gly Trp Cys Lys Gln Glu Gln Asp His Ala Val Ile Ala
          530                 535                 540
      Ala Ala His Ser Leu Gln Asp Leu His His Leu Asn Leu Gly Ala Ala
      545                 550                 555                 560
      Gly Ala His Asp Phe Phe Ser Ala Gly Gln Gln Ala Ala Ala Ala Ala
                      565                 570                 575
      Met His Gly Leu Gly Ser Ile Asp Ser Ala Ser Leu Glu His Ser Thr
                  580                 585                 590
      Gly Ser Asn Ser Val Val Tyr Asn Gly Gly Val Gly Asp Ser Asn Gly
              595                 600                 605
      Ala Ser Ala Val Gly Gly Ser Gly Gly Gly Tyr Met Met Pro Met Ser
          610                 615                 620
      Ala Ala Gly Ala Thr Thr Thr Ser Ala Met Val Ser His Glu Gln Val
      625                 630                 635                 640
      His Ala Arg Ala Tyr Asp Glu Ala Lys Gln Ala Ala Gln Met Gly Tyr
                      645                 650                 655
      Glu Ser Tyr Leu Val Asn Ala Glu Asn Asn Gly Gly Gly Arg Met Ser
                  660                 665                 670
      Ala Trp Gly Thr Val Val Ser Ala Ala Ala Ala Ala Ala Ala Ser Ser
              675                 680                 685
      Asn Asp Asn Met Ala Ala Asp Val Gly His Gly Gly Ala Gln Leu Phe
          690                 695                 700
      Ser Val Trp Asn Asp Thr
      705                 710

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon-Kamm et al (US 2005/0257289 Al) as applied to claims 1, 3, 6-8, 12-16, 20-26, 28-32, and 34-37 above, and further in view of Smith et al (US 2007/0117128 A1).
	The claims are drawn to the method of claim 8 wherein the double strand break inducing enzyme including a modified homing endonuclease based on I-CreI. 
	Gordon-Kamm et al teach all the limitations of claim 8.
	Gordon-Kamm do not teach homing endonucleases. 

	At the time of filing, it would have prima facie obvious to one of ordinary skill in the art to substitute the recombinases of Gordon-Kamm et al for the rationally-designed endonucleases of Smith et al to facilitate excision of the sequence encoding ODP2 as the Cre recombinase does in the method of Gordon-Kamm et al. It would have been a substitution of functional equivalents that were both known at the time of invention, as both the recombinase and the rationally-designed endonucleases can both be used to excise DNA fragments from the genome. Accordingly, claims 9-11 are rejected as being obvious over Gordon-Kamm et al further in view of Lowe et al.  

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon-Kamm et al (US 2005/0257289 Al) as applied to claims 1, 3, 6-8, 12-16, 20-26, 28-32, and 34-37 above, and further in view of Sivsankar et al (US 2007/0026716 A1).
	The claims are drawn to the method of claim 26 wherein the promoter operably linked to the site-specific recombinase is at least 70% identical to SEQ ID NO:54. 
	Gordon-Kamm et al teach all the limitations of claim 26.
	Gordon-Kamm do not teach a promoter at least 70% identical to SEQ ID NO:54.  
	Sivasankar et al teach a stress-repsonsive rab17 promoter (SEQ ID NO:5) that is 90.9% identical to SEQ ID NO:54 (see alignment below). 


US-11-114-672-5
; Sequence 5, Application US/11114672
; Publication No. US20060026716A1
; GENERAL INFORMATION:
;  APPLICANT: Sivasankar, Sobhana
;  APPLICANT:  Helentjaris, Timothy G.
;  APPLICANT:  Xu, Deping
;  TITLE OF INVENTION: Transcriptional Activators Involved in
;  TITLE OF INVENTION:  Abiotic Stress Tolerance
;  FILE REFERENCE: 1084
;  CURRENT APPLICATION NUMBER: US/11/114,672
;  CURRENT FILING DATE:  2005-04-26
;  PRIOR APPLICATION NUMBER: US 60/565,430
;  PRIOR FILING DATE: 2004-04-26
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 5
;   LENGTH: 615
;   TYPE: DNA
;   ORGANISM: Zea mays
;   FEATURE: 
;   NAME/KEY: promoter
;   LOCATION: (1)...(615)
;   OTHER INFORMATION: rab17
;   FEATURE: 
;   NAME/KEY: misc_binding
;   LOCATION: (233)...(238)
;   OTHER INFORMATION: CRT/DRE
;   FEATURE: 
;   NAME/KEY: misc_binding
;   LOCATION: (322)...(327)
;   OTHER INFORMATION: CRT/DRE
US-11-114-672-5

  Query Match             90.9%;  Score 604.4;  DB 22;  Length 615;
  Best Local Similarity   99.8%;  
  Matches  605;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CTATAGTATTTTAAAATTGCATTAACAAACATGTCCTAATTGGTACTCCTGAGATACTAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 CTATAGTATTTTAAAATTGCATTAACAAACATGTCCTAATTGGTACTCCTGAGATACTAT 60

Qy         61 ACCCTCCTGTTTTAAAATAGTTGGCATTATCGAATTATCATTTTACTTTTTAATGTTTTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACCCTCCTGTTTTAAAATAGTTGGCATTATCGAATTATCATTTTACTTTTTAATGTTTTC 120

Qy        121 TCTTCTTTTAATATATTTTATGAATTTTAATGTATTTTAAAATGTTATGCAGTTCGCTCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TCTTCTTTTAATATATTTTATGAATTTTAATGTATTTTAAAATGTTATGCAGTTCGCTCT 180

Qy        181 GGACTTTTCTGCTGCGCCTACACTTGGGTGTACTGGGCCTAAATTCAGCCTGACCGACCG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GGACTTTTCTGCTGCGCCTACACTTGGGTGTACTGGGCCTAAATTCAGCCTGACCGACCG 240

Qy        241 CCTGCATTGAATAATGGATGAGCACCGGTAAAATCCGCGTACCCAACTTTCGAGAAGAAC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCTGCATTGAATAATGGATGAGCACCGGTAAAATCCGCGTACCCAACTTTCGAGAAGAAC 300

Qy        301 CGAGACGTGGCGGGCCGGGCCACCGACGCACGGCACCAGCGACTGCACACGTCCCGCCGG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CGAGACGTGGCGGGCCGGGCCACCGACGCACGGCACCAGCGACTGCACACGTCCCGCCGG 360

Qy        361 CGTACGTGTACGTGCTGTTCCCTCACTGGCCGCCCAATCCACTCATGCATGCCCACGTAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CGTACGTGTACGTGCTGTTCCCTCACTGGCCGCCCAATCCACTCATGCATGCCCACGTAC 420

Qy        421 ACCCCTGCCGTGGCGCGCCCAGATCCTAATCCTTTCGCCGTTCTGCACTTCTGCTGCCTA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ACCCCTGCCGTGGCGCGCCCAGATCCTAATCCTTTCGCCGTTCTGCACTTCTGCTGCCTA 480

Qy        481 TAAATGGCGGCATCGACCGTCACCTGCTTCACCACCGGCGAGCCACATCGAGAACACGAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TAAATGGCGGCATCGACCGTCACCTGCTTCACCACCGGCGAGCCACATCGAGAACACGAT 540

Qy        541 CGAGCACACAAGCACGAAGACTCGTTTAGGAGAAACCACAAACCACCAAGCCGTGCAAGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CGAGCACACAAGCACGAAGACTCGTTTAGGAGAAACCACAAACCACCAAGCCGTGCAAGC 600

Qy        601 ACCAAG 606
              |||| |
Db        601 ACCATG 606


Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gordon-Kamm et al (US 2005/0257289 Al) as applied to claims 1, 3, 6-8, 12-16, 20-26, 28-32, and 34-37 above, and further in view of Lowe et al (US 2004/0166563 A1).
	The claims are drawn to the method of claim 29 wherein the Wuschel polypeptide encodes the amino acid sequence set forth in SEQ ID NO:52. 
	Gordon-Kamm et al teach all the limitations of claim 29.
	Gordon-Kamm do not teach SEQ ID NO:52. 
	Lowe et al teach a Wuschel polypeptide that is 100% to instant SEQ ID NO:52 (see alignment below). 


US-10-744-572-33
; Sequence 33, Application US/10744572
; Publication No. US20040166563A1
; GENERAL INFORMATION:
;  APPLICANT: Keith Lowe
;  APPLICANT:  Rebecca Cahoon
;  APPLICANT:  Chris Scelonge
;  APPLICANT:  Yumin Tao
;  APPLICANT:  William Gordon-Kamm
;  APPLICANT:  Wesley Bruce
;  APPLICANT:  Lisa Newman
;  TITLE OF INVENTION: Wuschel (WUS) Gene Homologs
;  FILE REFERENCE: DD0017R
;  CURRENT APPLICATION NUMBER: US/10/744,572
;  CURRENT FILING DATE:  2003-12-23
;  PRIOR APPLICATION NUMBER: US 60/157216
;  PRIOR FILING DATE: 1999-10-01
;  PRIOR APPLICATION NUMBER: PCT/US00/26648
;  PRIOR FILING DATE: 2000-09-28
;  PRIOR APPLICATION NUMBER: US 09/807,946
;  PRIOR FILING DATE: 2001-04-20
;  NUMBER OF SEQ ID NOS: 91
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 33
;   LENGTH: 324
;   TYPE: PRT
;   ORGANISM: Zea mays
US-10-744-572-33

  Query Match             100.0%;  Score 1709;  DB 4;  Length 324;
  Best Local Similarity   100.0%;  
  Matches  324;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 METPQQQSAAAAAAAAHGQDDGGSPPMSPASAAAAALANARWNPTKEQVAVLEGLYEHGL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 METPQQQSAAAAAAAAHGQDDGGSPPMSPASAAAAALANARWNPTKEQVAVLEGLYEHGL 60

Qy         61 RTPSAEQIQQITGRLREHGAIEGKNVFYWFQNHKARQRQRQKQDSFAYFSRLLRRPPPLP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RTPSAEQIQQITGRLREHGAIEGKNVFYWFQNHKARQRQRQKQDSFAYFSRLLRRPPPLP 120

Qy        121 VLSMPPAPPYHHARVPAPPAIPMPMAPPPPAACNDNGGARVIYRNPFYVAAPQAPPANAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VLSMPPAPPYHHARVPAPPAIPMPMAPPPPAACNDNGGARVIYRNPFYVAAPQAPPANAA 180

Qy        181 YYYPQPQQQQQQQVTVMYQYPRMEVAGQDKMMTRAAAHQQQQHNGAGQQPGRAGHPSRET 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        241 LQLFPLQPTFVLRHDKGRAANGSNNDSLTSTSTATATATATATASASISEDSDGLESGSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LQLFPLQPTFVLRHDKGRAANGSNNDSLTSTSTATATATATATASASISEDSDGLESGSS 300

Qy        301 GKGVEEAPALPFYDFFGLQSSGGR 324
              ||||||||||||||||||||||||
Db        301 GKGVEEAPALPFYDFFGLQSSGGR 324

Claims 17-19 and 38-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Louwerse et al 2007 (Plant Physiology 145: p 1282-1293) in further view of Gordon-Kamm et al (US 2005/0257289 Al) and Baszczynski et al 2006 (US 7102055 B1). 
	Louwerse et al teach a method of targeting an expression cassette to a target site in a plant genome using recombinase mediated cassette exchange (RCME).  In this method, an Arabidopsis plant was first transformed with a construct which provides a target site in the genome. This construct comprises a 35S promoter and a bar (Basta resistance) gene wherein is flanked the Bar gene is flanked by two different lox recombination sites, loxp and lox5171 (first and second recombination sites), which can be used as substrates for recombination by the Cre recombinase and are not recombinogenic with respect to one another (Figure 1 p 1284).  Louwerse et al also teach an exchange construct (or transfer cassette) which comprises a kanamycin resistance gene (nptII) and a Bigmac promoter that drives expression of a gus reporter gene.  These elements of the exchange construct are also flanked by the loxp and lox5171 recombination sites (Figure 1 p 1284). These recombination sites are third and fourth recombination site in respect to claim 39 and “regions of homology” in the target site and transfer cassette as recited in claim 42 . Louwerse et al go on to teach that a polynucleotide encoding a Cre recombinase (a double-strand break-inducing enzyme) is 
	Louwerse et al do not teach using a babyboom encoding polynucleotide in conjunction with the method of using cassette exchange to modify a target site in a plant cell. Nor do they teach to integrate multiple transfer cassettes using the recombination sites present in the target site.  
	Gordon-Kamm et al teach the use of ODP2 (babyboom cell proliferation factor), to increase plant cell transformation efficiency (paragraphs 0166-0172 p 20).   
Baszczynski et al teach methods of integrating and removing multiple exogenous DNA sequences into a genomic locus of a plant cell such that genes controlling multiple traits may be stacked and exchanged in a single region in the genome (See entire document). The methods of Baszczynski et al rely on the use of different recombinase target sites and recombinases to provide for targeted integration of multiple genes into a single genomic locus; in most cases, the FLP/FRT recombinase/target site system is exemplified (Figure 1). Baszczynski et al teach that a nucleic acid sequence which comprises at least two non-identical recombination sites (in some cases multiple target sites) is initially transformed into a plant to function as a landing pad for exogenous nucleic acid sequences (which comprise genes) when said exogenous sequence is 
One of ordinary skill in the art would have been motivated to introduce the cell proliferation factor ODP2 (babyboom) to a plant cell to facilitate the transformation of plant cells with the exchange cassette taught by Louwerse et al. One of ordinary skill in the art would have been particularly motivated to use ODP2 to increase transformation efficiency in species that are normally recalcitrant to transformation. Further, one of ordinary skill in the art would have been motivated to operably link ODP2 to a promoter, such that ODP2 can be expressed in a plant cell in order to increase the transformation efficiency into the plant cell. Still further, one of ordinary skill in the art would have been motivated to combine the collective teachings of Louwerse and Gordon-Kamm with the teachings of Baszczynski to allow for integration of multiple transfer cassettes which each could confer a different value added trait to the plant. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 3, 6-26, and 28-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8704041 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because many of the claims only differ in their specificity. The instant claims are drawn much more broadly as they only require that a cell a proliferation having the motifs recited in instant claims 1 and 38-42, whereas the patented claims require the babyboom cell proliferation set forth in SEQ ID NO:2.SEQ ID NO:2 is within the instantly claimed genus of cell proliferation factors. Instant claims 1, 6-23, 25-26, and 28-42 correspond to claims 1-37, respectively. Instant claim 3 recites additional motifs that are already present in SEQ ID NO:2. Instant claim 24 recites a SEQ ID NO: which encodes a FLP recombinase which is contemplated in patented claim 10. Accordingly, claims 1, 3, 6-26, and 28-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-37 of U.S. Patent No. 8704041 B2.      

Claims 1, 3, and 6-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10443064 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, because many of the claims only differ in their specificity. The instant claims are drawn much more broadly as they only require that a cell a proliferation having the motifs recited in instant claims 1 and 38-42, whereas the patented claims require a babyboom cell proliferation having 90% identity to SEQ ID NO:39. Babyboom cell proliferation having 90% identity to SEQ ID NO:39 are within the instantly claimed genus of cell proliferation factors. Instant claims 1, 6-23, 25-26, and 28-42 correspond .


Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW R KEOGH/
Examiner, Art Unit 1663